Citation Nr: 1726488	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus prior to July 2, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from August 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the Board at a February 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

The Board previously considered the instant appeal in March 2016.  The Veteran appealed that part of the Board's March 2016 decision which denied an increased evaluation prior to July 2, 2012, to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court granted a Joint Motion for Partial Remand (Joint Motion), vacating the Board's decision with respect to the instant issue and remanded the claim for further consideration.


FINDING OF FACT

Prior to July 2, 2012, the Veteran's diabetes mellitus required the use of insulin, oral hypoglycemic agents, and restricted diet; regulation of activities was not medically required, and the Veteran was encouraged to increase exercise during this period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus prior to July 2, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required as to the issue considered herein.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded a VA examination when warranted.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Finally, there has been substantial compliance with all prior Board remand instructions, and consideration of the instant appeal may proceed.  See generally Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist as to these issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).
The Veteran contends that his diabetes mellitus is more severe than the currently assigned evaluation of 20 percent.  Specifically, he asserts the evidence supports a finding that his diabetes mellitus required the regulation of activities, thereby warranting a 40 percent evaluation prior to July 2, 2012.

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  The criteria for the next higher rating, 40 percent, for diabetes mellitus are insulin, a restricted diet, and regulation of activities.  "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) (2016).  In this regard, the RO has already separately rated the complications of diabetes mellitus.  Specifically, the Veteran is service-connected for coronary artery disease and myopathy, major vascular neurocognitive disorder, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, xerosis cutis of the head, face, and neck, and erectile dysfunction.  

"Regulation of activities" is defined by Diagnostic Code 7913, as the "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363- 364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each criteria listed in a rating must be met or more closely approximated in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a Veteran can only be rated at the level that did not require the missing component.  Id. 

Turning to the record prior to July 2, 2012, on VA examination in February 2008, the Veteran reported that he was on a restricted diet and that he took oral hypoglycemics for his diabetes.  Importantly, the Veteran specifically denied restriction of activities on account of the diabetes.  He also denied any frequency of ketoacidosis or hypoglycemic reactions as well as any hospitalizations per year for ketoacidosis or hypoglycemic reactions.  He indicated that his weight had been fluctuating since the summer of 2007, as he had gained weight after he quit smoking.  The Veteran stated that his diabetes was poorly controlled and that the plan with his primary care provider was to start him on insulin.  He was noted to visit his diabetic care provider every 3 months, his optometrist annually, and his podiatrist and cardiologist every 6 months.  He was able to walk one city block before he experienced shortness of breath.  After examination, the examiner found that the Veteran had type II diabetes mellitus with poor control and complications of bilateral peripheral neuropathy.  There was early nephropathy confirmed by microalbumin that was as likely related to diabetes.  The examiner also determined that there was no retinopathy and that the Veteran had mild to moderate subjective functional limitations due to his diabetes.  

VA medical records dated from February 2008 to April 2012 show that the Veteran received intermittent treatment for diabetes.  The records from this period indicate that the Veteran was on insulin and a restricted diet for his diabetes.  He was first prescribed insulin in March 2008 to take at bedtime.  In April 2008, the Veteran's insulin doses were increased to twice daily.  Regarding regulation of activities, the medical records reveal that the Veteran was encouraged to exercise (walk) as tolerated.  In an October 2009 VA medical report, the Veteran reported episodes of hypoglycemia in the mornings on a few occasions and admitted that this was related to not having an evening snack.  An August 2011 VA medical report showed that the Veteran's insulin dosages had been increased due to hyperglycemia.  His cardiomyopathy was noted to have worsened, causing the Veteran to develop severe lower extremity edema and be wheelchair-bound.  Although the Veteran was not exercising due to his edema, the diabetic care provider advised him to do upper extremity exercises while in his wheelchair.  

An October 2008 letter from the Veteran's treating VA physician indicates that due to his medical problems, the Veteran was "unable [to] walk long distances at a time."  

In a January 2009 statement, the Veteran asserted that he worked as a postal supervisor of letter carriers and that part of his job was to walk entire mail routes to evaluate the letter carriers.  He reported that due to his diabetes, he could no longer perform this task of walking entire mail routes.  He indicated that his VA physician had decided that he was unable to walk long distances.  He stated that his VA physician had prescribed two doses of insulin daily and that he was on a restricted diet.  He also indicated that his non-work activities were similarly restricted.  He asserted that he could no longer perform any strenuous activities because they altered his blood sugar levels.  

At a September 2009 hearing before a Decision Review Officer (DRO), the Veteran submitted a list of low blood sugar readings dated from January 2009 to September 2009.  He testified that he had not gone to a hospital for his low blood sugar, but that he had just taken care of it at home through diet and medication.  

An October 2010 private treatment record from Hartford Hospital reveals that the Veteran was admitted to the emergency room and hospitalized for 6 days for worsening shortness of breath, lower extremity edema, and history of non-ischemic cardiomyopathy.  

A January 2011 SSA decision found that the Veteran was disabled due to heart failure, obesity, and other hyperalimentation.  In a July 2012 lay statement, the Veteran's wife reported, in pertinent part, that the Veteran had been taking oral medications and insulin for his diabetes.  She also stated that she documented his blood sugar readings for the Veteran's endocrinologist.  

As noted above, to warrant an evaluation in excess of 20 percent for diabetes mellitus, there would need to be medical evidence showing that the condition requires insulin, a restricted diet, and regulation of the Veteran's activities, meaning avoidance of strenuous occupational and recreational activities.  For the period under consideration, there is evidence of the need for insulin and a restricted diet.  

However, despite the Veteran's assertions, the Board finds a preponderance of the evidence is against a finding that his diabetes mellitus required regulation of activities.  In this regard, the Board acknowledges the Veteran's January 2009 statement in which he asserted that his VA physician had decided that he was unable to walk long distances.  He also maintained that he could no longer walk entire mail routes at work due to his diabetes, nor could he perform any strenuous activities because they altered his blood sugar levels.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the issue of whether a veteran's occupational and recreational activities have been restricted due to diabetes mellitus falls outside the realm of common knowledge of a lay person because the determination requires medical evidence.  See Camacho, 21 Vet. App. at 363- 364.  Thus, while the Veteran can competently report that his physician found that he could not walk long distances, he is not competent to make the assertion that his restriction of activities is due to his diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Pertinent to the issues discussed by the February 2017 Joint Motion, the Board finds that the evidence of record sufficiently supports the conclusion herein, and a remand is not required for clarification from the author of the October 2008 letter or any other medical professional regarding the asserted requirement of regulation of activities prior to July 2, 2012.  Importantly, the Court has held that when evidence exists that the appellant has been encouraged to be more physically active, such medical documentation "contradicts any assertion that the appellant was being advised to limit his strenuous activity."  Camacho, 21 Vet. App. at 366.  

While the October 2008 letter from the Veteran's VA physician indicates that the Veteran was unable to walk long distances at a time, the physician did not find that this was due specifically to his diabetes mellitus, but was instead due to his general "medical problems."  Furthermore, even a liberal reading of the October 2008 letter does not indicate that the Veteran was advised to avoid strenuous activities as part of his diabetic treatment plan.  In fact, an October 2008 VA Primary Care Outpatient Note generated contemporaneously by the author of the October 2008 letter in question indicates the Veteran was specifically advised at that time to pursue diet and exercise as part of his treatment for diabetes mellitus.

Not only do VA medical records during the period under consideration consistently show that the Veteran was encouraged to exercise (walk) as tolerated.  The Veteran's treatment providers discussed with him the importance of diet and exercise to treat his diabetes.  Indeed, in November 2009 the Veteran was "strongly encouraged" to exercise, and even when the Veteran was wheelchair-bound in August 2011 due to severe lower extremity edema, his diabetic care provider still advised him to do upper extremity exercises while in his wheelchair.  Treatment records generated throughout the period prior to July 2, 2012, clearly show that, even though his ability to walk long distances may have been limited, the Veteran was consistently encouraged to exercise as part of his diabetic treatment plan.  Therefore, the Board finds that the medical evidence does not establish that the Veteran's diabetes required regulation of activities prior to July 2, 2012.  Camacho, 21 Vet. App. at 366.  

Additionally, the evidence does not show that the Veteran's diabetes mellitus was manifested by episodes of ketoacidosis or hypoglycemic reactions that required one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Although the Veteran was hospitalized in October 2010, it was not for ketoacidosis or hypoglycemic reactions.  The Veteran also testified at his September 2009 DRO hearing that that he had not gone to a hospital for his low blood sugar in 2009, but that he had just taken care of it at home through diet and medication.  

The Board has considered whether a staged rating is appropriate in the instant case.  See Hart, supra.  However, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point prior to July 2, 2012.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's diabetes mellitus prior to July 2, 2012, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus prior to July 2, 2012, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


